Citation Nr: 0019493	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  97-28 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for post-traumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating from an original grant 
of service connection for status post partial tear, lateral 
collateral ligament, right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969.


This case first came before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein service connection for PTSD 
and a right knee disorder was granted and assigned 30 percent 
and 10 percent disability ratings, respectively, effective as 
of June 4, 1996, the date of receipt of the veteran's claim 
for benefits.  In May 1998, the case was remanded by the 
Board for additional development of the record.  The case is 
again before the Board for appellate consideration.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are well grounded in accordance 
with 38 U.S.C.A. § 5107(a) (West 1991); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

A VA Form 119, Report of Contact, dated in January 1999 
indicates that the veteran was a patient at Riverwest Medical 
Center, Plaquemines, Louisiana.  Records pertaining to that 
hospitalization have not been associated with his claims 
folder.  The Board is of the opinion that these records, and 
any other medical records that may have been compiled, could 
be probative, and should be obtained and associated with his 
claims folder.

The Board is also of the opinion that the report of another 
VA examination of the veteran's right knee disability would 
be helpful.  Under Diagnostic Code 5257 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1999), recurrent 
subluxation or lateral instability of a knee is to be deemed, 
for rating purposes, either as slight (10 percent disabling), 
moderate (20 percent disabling), or severe (30 percent 
disabling).  The report of the February 1999 VA examination 
of his right knee, conducted pursuant to Board remand, refers 
to the presence of "some" laxity, but does not indicate the 
degree of impairment resulting therefrom.  


In addition, the Board notes that the veteran failed to 
report for the VA psychiatric examination scheduled for 
January 2000.  In view of the fact that additional 
development of this case is being sought, the Board believes 
that he should be proffered another opportunity to present 
himself for PTSD examination.  

This case, therefore, is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for PTSD and a 
right knee disability.

2.  Upon receipt of all such names and 
addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all such health care 
providers, to include but not necessarily 
limited to Riverwest Medical Center, 
Plaquemines, Louisiana, furnish legible 
copies of all medical records compiled 
pursuant to treatment accorded the 
veteran for PTSD and a right knee 
disorder.

3.  Following receipt of all such 
records, the RO should accord the veteran 
VA PTSD and right knee examinations by 
the appropriate specialists.  All tests 
indicated should be accomplished at this 
time, and all findings, and the reasons 
and bases therefor, should be set forth 
in a clear, logical, and legible manner 
on the examination reports.  The examiner 
who evaluates the veteran's right knee 
should be specifically requested to 
indicate right knee range of motion; the 
nature of all right knee laxity and 
subluxation; whether that right 

knee laxity and subluxation is productive 
of slight, moderate, or severe 
impairment; and the nature and extent of 
any and all functional impairment.  The 
examiner who evaluates the veteran's PTSD 
should be specifically requested to 
identify all symptoms of impairment 
resulting from PTSD, and the severity 
thereof.

The veteran's claims folder, and a copy 
of this Remand, should be furnished to 
the examiners prior to their examination 
of the veteran.

4.  The RO should then review the 
relevant evidence, and determine whether 
increased ratings for PTSD and a right 
knee disability can be granted, in 
accordance with the decision of the 
United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999), wherein 
"staged ratings" from original grants of 
service connection may be awarded.  If 
the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In addition, this Remand serves to notify the 
veteran that failure to report for a scheduled VA 
examination, without demonstrated good cause therefor, may 
result in adverse action with regard to his claims, to 
include the possible denial thereof.  38 C.F.R. § 3.655(a) 
and (b) (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inferences as to the ultimate disposition of these claims 
should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




